Title: To Alexander Hamilton from Caleb Swan, 7 May 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Phila. May 7. 1800.
          
          Captains Brock, Gibson, Devin, and Grayson of the 4 Regiment, and Lieutenant Merriweather Lewis of the 1st. Regiment, have forwarded muster and pay Rolls of the recruits under their respective Commands at Staunton and its Vicinity, for December 1799, and January February and March 1800. which are examined and amount to 6147. Dollars.
          Captain Gibson has written to me that these troops will shortly march in different directions, and requests the money may be sent to them. Mr Brooks, who is still under bond, informs me that you had intimated that he was again to be sent out on this business.
          The expences of the agent employed, will probably be of an extraordinary Nature, and I presume that Mr. Brooks in the Capacity of a Cadet will not be able to meet them with Convenience, and therefore would suggest the propriety of having an Advance made from the Contingent funds of the War department on Account of them.
          I have the honor to be Sir yr most obt Sert
          
            C: Swan PMG
          
          General Hamilton
        